17-1881-cv
Jaffer v. Hirji



                                               In the
                      United States Court of Appeals
                                  For the Second Circuit
                                        AUGUST TERM, 2017 
 
                                  SUBMITTED: JANUARY 24, 2018 
                                     DECIDED: APRIL 4, 2018 
                                                
                                          17‐1881‐cv 
 
                                LATIFA JAFFER, AHMED M. HIRJI, 
                              SHEHZAD HIRJI, AND HUSSEIN JAFFER, 
                                                  
                                 Plaintiffs‐Counter‐Defendants‐ 
                                            Appellants, 
                          
                                                   v.  
                                                     
                              NAUSHAD M. HIRJI AND SABIRA HIRJI, 
                                               
                                Defendants‐Counter‐Claimants‐ 
                                          Appellees. 
                                          ________ 

                          Appeal from the United States District Court
                             for the Southern District of New York.
                        No. 14-CV-2127 – Kenneth M. Karas, District Judge.
                                           ________

Before:           Leval, Calabresi, Cabranes, Circuit Judges.
                                             ________



                                                   1 
              Plaintiffs‐Counter‐Defendants‐Appellants, Latifa Jaffer, Ahmed M. Hirji, 
       Shehzad Hirji, and Hussein Jaffer appeal from the May 18, 2017 judgment of the 
       United States District Court for the Southern District of New York (Karas, J.) 
       granting summary judgment in favor of Defendants‐Counter‐Claimants‐
       Appellees. We vacate and remand that judgment.  
               
              Judge Cabranes dissents in a separate opinion. 
               
 
                                                     Costantino Fragale, Esq., Maker, 
                                                     Fragale & Di Costanzo, LLP, Rye, 
                                                     NY, for Plaintiffs‐Counter‐Defendants‐
                                                     Appellants 
 
                                                     Andrew D. Brodnick, Esq., Rye 
                                                     Brook, NY, for Defendants‐Counter‐
                                                     Claimants‐Appellees 
CALABRESI, Circuit Judge:  

       Plaintiffs‐Counter‐Defendants‐Appellants Latifa Jaffer, Ahmed M. Hirji, Shehzad 

Hirji, and Hussein Jaffer (jointly, “Plaintiffs”) appeal from the October 27, 2015 order 

and May 18, 2017 judgment of the District Court in favor of Defendants‐Counter‐

Claimants‐Appellees Naushad M. Hirji and Sabira Hirji (jointly, “Defendants”). 

Plaintiffs argue that the District Court erred by granting judgment on the pleadings 

against their adverse possession claim and by granting summary judgment in favor of 

Defendants on Plaintiffs’ constructive trust claim. Upon review, we agree with the 

District Court with respect to the adverse possession claim and affirm that ruling. With 

regard to the constructive trust claim, we disagree with the District Court and vacate 

and remand that ruling. We assume the parties’ familiarity with the underlying facts, 

the procedural history of the case, and the issues on appeal.  
                                             2 
                                     BACKGROUND 

       This case involves an intra‐family dispute over who owns a residential house in 

Hartsdale, New York (“the Property”). In 1982, the now‐deceased Mohamed Hirji 

(“Mohamed”) purchased the Property, and put the title in the names of two of his sons: 

Plaintiff Ahmed Hirji (“Ahmed”) and non‐party Mustafa Hirji. According to the 

attorney who represented Mohamed at the purchase, Mohamed intended the Property 

to be “a place that the family could reside in.” App. at 58.  

       In 1989, Plaintiff Ahmed and Mustafa transferred the title to their father 

Mohamed and their brother, Defendant Naushad Hirji (“Naushad”), as joint tenants 

with the right of survivorship. Mohamed and Defendant Naushad paid no 

consideration. Mohamed died in 1998, and his interest in the Property devolved to 

Defendant Naushad. In 2001, Defendant Naushad deeded the Property to himself and 

his wife, Defendant Sabira Hirji. Defendants currently possess title to the Property, but 

live in Tanzania. Defendant Naushad testified that he never spoke to the attorney who 

prepared the deeds in 1989 and 2001. During this whole period, Defendant Naushad 

visited the Property only once and never hired anyone to inspect it.  

       Plaintiffs Ahmed, Shehzad Hirji (son of Ahmed), Latifa Jaffer (daughter of 

Mohamed, sister of Ahmed), and Hussein Jaffer (husband of Latifa) now reside at the 

Property, where they all (except Shehzad) have lived since 1984. Between 1984 and 




                                              3 
2013, Plaintiffs maintained and made capital improvements on the Property, paid all 

subject property taxes, and never remitted rent payments to Defendants.  

       In January 2014, Defendants issued a Notice of Termination to Plaintiffs 

requiring them to vacate the Property on or before February 28, 2014. Three days before 

they were required to vacate, Plaintiffs commenced the instant litigation. In their 

amended complaint, Plaintiffs claimed that (1) Defendant Naushad holds the legal title 

to the Property in constructive trust for the benefit of the Plaintiffs, and (2) Plaintiffs 

acquired title to the Property by adverse possession.  

       The District Court granted judgment on the pleadings against the adverse 

possession claim under Federal Rule of Civil Procedure 12(c). The District Court 

subsequently granted summary judgment to Defendants on the remaining constructive 

trust claim. This appeal followed. 

                                       DISCUSSION 

       We review de novo the award of summary judgment, “constru[ing] the evidence 

in the light most favorable to the [nonmoving party]” and “drawing all reasonable 

inferences and resolving all ambiguities in [its] favor.” Darnell v. Pineiro, 849 F.3d 17, 22 

(2d Cir. 2017) (internal quotation marks omitted). Summary judgment is appropriate 

only where “there is no genuine dispute as to any material fact and the movant is 

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The moving party bears 

the initial burden of showing that there is no genuine dispute as to a material fact.” 


                                               4 
CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) 

(internal quotation marks and alteration omitted). But where “the burden of proof at 

trial would fall on the nonmoving party,” the moving party can shift the initial burden 

by “point[ing] to a lack of evidence to go to the trier of fact on an essential element of 

the nonmovant’s claim.” Simsbury‐Avon Pres. Soc’y, LLC v. Metacon Gun Club, Inc., 575 

F.3d 199, 204 (2d Cir. 2009). 

       We also review de novo the grant of a motion for judgment on the pleadings, 

“accept[ing] all factual allegations in the complaint as true and draw[ing] all reasonable 

inferences in plaintiffs’ favor.” Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010) 

(internal quotation marks and alteration omitted). “To survive a Rule 12(c) motion, the 

complaint must contain sufficient factual matter to ‘state a claim to relief that is 

plausible on its face.’” Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012) (quoting Bell 

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). 

       On both substantive claims we apply New York law. See Travelers Ins. Co. v. 633 

Third Assocs., 14 F.3d 114, 119 (2d Cir. 1994).  

       Constructive Trust Claim. The District Court improperly granted summary 

judgment to Defendants on the constructive trust claim. 

       “A constructive trust is an equitable remedy and its purpose is to prevent unjust 

enrichment.” Henning v. Henning, 962 N.Y.S.2d 189, 192 (N.Y. App. Div. 2013). Under 

New York law, “a constructive trust is only imposed upon a finding of ‘(1) a 


                                               5 
confidential or fiduciary relation, (2) a promise, express or implied, (3) a transfer made 

in reliance on that promise, and (4) unjust enrichment.’” Consumers Union of U.S., Inc. v. 

State, 840 N.E.2d 68, 78 n.14 (N.Y. 2005) (quoting Bankers Sec. Life Ins. Soc’y v. Shakerdge, 

406 N.E.2d 440, 440 (N.Y. 1980)). The parties do not debate that the facts satisfy the first 

prong of the test. Instead, the case turns primarily on the second factor, on which, given 

the alleged facts, the third and fourth prong depend.  

       “Even without an express promise, however, courts of equity have imposed a 

constructive trust upon property transferred in reliance upon a confidential 

relationship.” Sharp v. Kosmalski, 351 N.E.2d 721, 723 (N.Y. 1976). In Sharp, and also in 

Sinclair v. Purdy, 139 N.E. 255 (N.Y. 1923), the New York Court of Appeals found that a 

constructive trust existed in favor of a party who transferred property to another in 

reliance upon a confidential relationship. In both cases, it did so in the absence of any 

express promise.  

       In the first case, Sharp, the Court of Appeals found a constructive trust to exist for 

a farmer who transferred his farm and home to a woman he hoped to marry. It did so 

because “it is inconceivable that plaintiff would convey all of his interest in property 

which was not only his abode but the very means of his livelihood without at least tacit 

consent upon the part of the defendant that she would permit him to continue to live on 

and operate the farm.” 351 N.E.2d at 724.  




                                              6 
       In the second case, Sinclair, the Court of Appeals did the same for a state court 

clerk who transferred his interest in a property to his sister allegedly because he 

thought that limiting his assets would discourage criminal defendants from asking him 

to post bail for them. 139 N.E. at 255. The Court of Appeals found the trust because 

“[h]ere was a man transferring to his sister the only property he had in the world . . . in 

reliance upon her honor” and because “[e]ven if we were to accept her statement that 

there was no distinct promise to hold it for his benefit, the exaction of such a promise, in 

view of the relation, might well have seemed to be superfluous.” Id. at 258. 

       Here, although, as the District Court found, no express promise was made, a 

genuine dispute of material fact may exist as to whether Ahmed transferred the 

Property to Naushad “in reliance upon a confidential relationship,” Sharp, 351 N.E.2d at 

723, as that term is defined by Sharp and Sinclair. Ahmed testified that he conceived of 

the Property as a family home that all could occupy indefinitely and that transferring 

the deed from one family member to another would not change this. As he explained, 

“To me, it was like ‐‐ we don’t believe in deeds. So, to me, it was like a family house . . . . 

Like, I never used to care, oh, it’s under whose name. We didn’t care. We didn’t care 

about that. I know it’s a family house.” App. at 77. A number of undisputed facts may 

support Ahmed’s characterization of his and his family’s views of the Property’s 

ownership: Plaintiffs lived rent‐free for almost thirty years, made capital improvements 

to the Property, paid taxes on the Property, received Naushad as a visitor only once 


                                               7 
during this period, and changed the names on the Property’s deed multiple times 

without Naushad discussing these changes with the real estate lawyer who prepared 

the deeds. To the extent that Defendants question the existence of this practice and 

expectation, there may be a genuine dispute of material fact as to whether an implied 

promise was made and as to whether Defendants’ refusal to honor this promise 

unjustly enriched them.  

       The District Court did not consider Sinclair. It cited Sharp and acknowledged the 

legal significance of implied promises: “New York courts have long held that while a 

promise is essential [to the creation of a constructive trust], it need not be expressly 

made, for active co‐operation or silent acquiescence may have the same effect as an 

express promise.” Jaffer v. Hirji, No. 14‐CV‐2127 (KMK), 2017 WL 1169665, at *11 

(S.D.N.Y. Mar. 28, 2017) (internal quotation marks omitted). It did not, however, 

compare the relationship and the transaction in Sharp to the relationship and transaction 

alleged here. Instead, it rested its conclusion on what Naushad believed, a factor not 

discussed by Sharp. As a result, we cannot say that the District Court correctly 

determined whether Ahmed transferred the Property to Naushad “in reliance upon a 

confidential relationship,” Sharp, 351 N.E.2d at 723, as that term is defined by Sharp and 

Sinclair. We, therefore, remand to the District Court for it to make such a determination.

       Defendants’ major counterargument gives us little pause. In their brief, they 

contend that “Appellants predicate their claim on the allegation that the Home was 


                                              8 
intended for the benefit of [Mohammed Hirji’s] children and therefore the promise to 

honor that objective . . . could be implied.” Appellees’ Br. at 13. They then explain that 

New York courts find constructive trusts to rectify fraud, not simply to enforce 

intentions.  

       It is correct that New York law requires something beyond “intentions” if a 

constructive trust is to be imposed. See Binenfeld v. Binenfeld, 537 N.Y.S.2d 41, 42 (N.Y. 

App. Div. 1989) (observing that “[a]lthough the facts may reveal a case of unrealized 

expectations, we may not, without more, fashion a constructive trust” and adding that 

constructive trusts are “fraud‐rectifying remed[ies]”). But Defendants mischaracterize 

Plaintiffs’ case in this appeal. Plaintiffs’ claim to a constructive trust turns on 

considerably more than Mohammed Hirji’s intentions. It rests on the claims that Ahmed 

possessed an interest in the Property and deeded it to Naushad because he assumed, 

based on his relationship to Naushad, that Naushad would allow him and his family to 

live there indefinitely. Portraying Plaintiffs’ case as depending entirely on Mohammed 

Hirji’s intentions misses the case’s key facts. Defendants’ argument is, therefore, 

unavailing.1  




   1 If, on remand, the District Court finds that Ahmed transferred the Property to 
Naushad “in reliance upon a confidential relationship,” Sharp, 351 N.E.2d at 723, as that 
term is defined by Sharp and Sinclair, and hence that this case involves more than 
merely unrealized expectations, but concludes that the transfer lacked any element that 
might require a “fraud‐rectifying remedy,” Judge Calabresi believes that certification to 
the New York Court of Appeals may, at that stage, be appropriate to resolve the tension 
                                               9 
       Defendants make arguments based on the New York Dead Man’s Statute and 

judicial estoppel. The District Court rejected these arguments and so do we for the 

reasons given by that court. 

       Adverse Possession Claim. We also conclude that the District Court properly 

granted Defendants’ motion for judgment on the pleadings with respect to Plaintiffs’ 

adverse possession claim. 

       To establish a claim of adverse possession, one must show that the occupation of 

a property is “(1) hostile and under claim of right; (2) actual; (3) open and notorious; (4) 

exclusive; and (5) continuous for the required period” of 10 years. Walling v. Przybylo, 

851 N.E.2d 1167, 1169 (N.Y. 2006). While New York courts typically presume hostility 

where the other elements are satisfied, this presumption does not apply where “there is 

a close and cooperative relationship between the record owner and the person claiming 

title through adverse possession . . . .” Estate of Becker v. Murtagh, 968 N.E.2d 433, 438 

(N.Y. 2012). In such circumstances, the “party asserting the adverse possession claim 

must come forward with affirmative facts to establish that the use of the property was 

under a claim of right and adverse to the interests of the true owners.” Id. (internal 

quotation marks and alterations omitted). 




between the language of the New York Court of Appeals in Sharp and Sinclair and that 
of the Appellate Division in Binenfeld.  

                                              10 
       Plaintiffs pled that Ahmed conveyed title to his brother, Defendant Naushad, in 

1989. In such circumstances, “permission can be implied from the beginning, [and] 

adverse possession will not arise until there is a distinct assertion of a right hostile to 

the owner.” Congregation Yetev Lev D’Satmar, Inc. v. 26 Adar N.B. Corp., 596 N.Y.S.2d 435, 

437 (N.Y. App. Div. 1993). The amended complaint does not contain any affirmative 

facts that Plaintiffs did anything that constituted “a distinct assertion of a right hostile 

to” Defendants. Accordingly, the District Court appropriately granted Defendants’ 

motion on the adverse possession claim. 

       Sanctions. Finally, Defendants ask this Court to impose sanctions against 

Plaintiffs because this appeal was made “solely for the purpose of ‘needlessly 

increas[ing] the cost of litigation.’” Appellees’ Br. at 15 n.3 (quoting Fed. R. Civ. P. 

11(b)(1)). We decline to do so. Plaintiffs prevail in their appeal of the constructive trust 

claim; their arguments are anything but frivolous. 

                                      CONCLUSION 

       For the foregoing reasons, we AFFIRM the October 27, 2015 order of the District 

Court and VACATE AND REMAND the May 18, 2017 judgment of the District Court.  


 




                                              11 
17‐1881‐cv                                                                       
Jaffer v. Hirji 




JOSÉ A. CABRANES, Circuit Judge, dissenting: 

          The  New  York  Court  of  Appeals  may  one  day  decide  to 
transform  the  constructive  trust  doctrine  into  an  intent‐enforcing 
remedy. But because it has not yet done so, I respectfully dissent. 

          According to the New York Court of Appeals, “the constructive 
trust  doctrine  serves  as  a  ‘fraud‐rectifying’  remedy  rather  than  an 
‘intent‐enforcing’  one.”  Bankers  Sec.  Life  Ins.  Soc’y  v.  Shakerdge,  406 
N.E.2d 440, 441 (N.Y. 1980); see also Superintendent of Ins. v. Ochs (In re 
First Cent. Fin. Corp.), 377 F.3d 209, 216 (2d Cir. 2004) (“New York law 
is clear that a constructive trust is an equitable remedy intended to be 
‘fraud‐rectifying’  rather  than  ‘intent‐enforcing.’”);  Binenfeld  v. 
Binenfeld,  537  N.Y.S.2d  41,  42  (N.Y.  App.  Div.  1989)  (“Courts  have 
uniformly held that a constructive trust is a fraud‐rectifying remedy 
rather  than  an  intent‐enforcing  one.”  (internal  quotation  marks 
omitted)). Neither appellants nor the majority, however, identify any 
fact  that  creates  a  genuine  dispute  about  whether  appellees 
committed fraud. At most, appellants and the majority establish that 
there  is  a  genuine  dispute  about  appellant  Ahmed’s  subjective 
expectations  when  he  conveyed  title  to  appellee  Naushad. 
Expectations  are  not  enough  to  impose  a  constructive  trust  under 
New York law. See Binenfeld, 537 N.Y.S.2d at 42. (“Although the facts 
may  reveal  a  case  of  unrealized  expectations,  we  may  not,  without 
more,  fashion  a  constructive  trust.”  (internal  quotation  marks 
omitted)).